ORDER
The record presented to the Court does not indicate the extent, if any, to which the Court of Appeals considered N.C.G.S. § 132-9(a) in ruling on Plaintiff-Appellant’s petition. Plaintiff-Appellant’s Petition for Expedited Review and Writ of Certiorari is allowed for the limited purpose of remanding the matter to the Court of Appeals with instructions to reconsider Plaintiff-Appellant’s filing in light of N.C.G.S. § 132-9(a) to the extent necessary to ensure compliance with that statutory provision.
s/Ervin, J.
For the Court